Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/484123 filed on 09/24/2021.
Claims 1-20 have been examined and are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910885580, filed on 09/19/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilra (US 10,901,589), filed on 08/21/2019, in view of Lee et al., (“Lee,” US 2016/0269677), published on September 15, 2016.  
Regarding claim 1, Gilra discloses a display apparatus, comprising: 
a display, configured to display a user interface, wherein the user interface is configured to present a media object (col. 12, lines 2-5; Fig. 2; an image displays in a graphical user interface); 
a controller in communication with the display, configured to cause the display apparatus to: display the media object on the user interface (col. 12, lines 3-27; Fig. 2; an image displays in a graphical user interface); 
in response to a user input for enlarging the media object (col. 12, lines 2-28; Figs. 2-3), present a first partial image of the media object in a current display frame on a refreshed user interface (col. 12, lines 2-28; Figs. 2-3; first portion 225). 
Gilra discloses all limitations above, but does not explicitly discloses wherein the refreshed user interface further comprises a thumbnail show window for indicating a position of the first partial image in the current display frame.
However, Lee discloses a method for selecting a specific area of the displayed content within the displayed window, enlarge the selected specific area of the displayed content; wherein the refreshed user interface further comprises a thumbnail show window for indicating a position of the first partial image in the current display frame (Lee: pars. 0310; Fig. 29; an enlarged video/media is displayed on first area 2920, an indicator 2922is known as thumbnail).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra to allow user can enlarge selected specific area of displayed content/media.
Regarding claim 2, Gilra and Lee discloses the display apparatus according to claim 1.
Lee further disclose the thumbnail show window is configured to present a thumbnail of the current display frame; wherein a first partial area of the thumbnail is marked, and a position of the first partial area in the thumbnail is associated with the position of the first partial image in the current display frame (Lee: pars. 0310, 0317-0323; Fig. 29, 31-32; the indicator 2922 is associated with the enlarge data on a first area 2920; and also).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra to allow user can enlarge selected specific area of displayed content/media.
Regarding claim 3, Gilra and Lee discloses the display apparatus according to claim 2.
Lee further discloses, wherein the controller is further configured to: present a second partial image of the current display frame on a refreshed user interface in response to a user input for moving the media object; wherein a position of the second partial image (Lee: pars. 0321-0323; “in FIG. 32, video data resulting from enlarging the specific area is displayed on a first area 3211 and original video data is consistently displayed on a second area 3221 like a previous second area 3220. However, at least one of a location and size of an indicator 3231 with the second area 3221 is automatically changed.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra to allow user can enlarge selected specific area of displayed content/media.
Regarding claim 4, Gilra and Lee discloses the display apparatus according to claim 2. 
Gilra and Lee further discloses the controller is further configured to: present a third partial image of the current display frame on a refreshed user interface in response to a user input for rotating the media object (Gilra: col. 11; lines 40-50.  Lee: 0217-0218, 0273; Figs. 15 and 21; “an input for rotating a wheel toward an upper direction of the wheel key 2142”); wherein a position of the third partial image in the current display frame is shifted from the position of the first partial image on the current display frame in a rotation direction associated with the user input for rotating the media object (Lee: 0217-0218, 0273; Figs. 15 and 21; “an input for rotating a wheel toward an upper direction of the wheel key 2142” [a user can rotation the selected special image by using the external remote controller 2140]); wherein in the thumbnail show window on the refreshed user interface, a third partial area of the thumbnail is marked, and a position of the third partial area in the thumbnail is associated with the position of the third partial image in the current display frame (Lee: pars. 0289-0295, 0324-0326; Figs. 24-26 and 33).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra to allow user can enlarge and rotation selected specific area of displayed content/media.
Regarding claims 12-15; claims 12-15 are directed to method associated with the system claimed in claims 1-4 respectively; Claims 12-15 are similar in scope to claims 1-4 respectively, and are therefore rejected under similar rationale.
Claims 5-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilra (US 10,901,589), filed on 08/21/2019, in view of Lee et al., (“Lee,” US 2016/0269677), published on September 15, 2016, and further in view of Lee’159 et al., (“Lee’159,” US 2014/0282159), published on September 18, 2014.  
Regarding claim 5, Gilra and Lee discloses the displayed apparatus according to claim 2. 
Gilra and Lee further disclose wherein the display area is configured to display the first partial area of the thumbnail (Gilra: col. 12, lines 2-28; Figs. 2-3; first portion 225.  Lee: )
Gilra and Lee discloses all limitations above, but do not explicitly disclose wherein the thumbnail show window comprises a display area and a blocked area; and the 
However, Lee’159 disclose a system for decoration of an electronic display, wherein the thumbnail show window comprises a display area and a blocked area; and the blocked area is configured to display a background; wherein the background is a remaining area [[of the thumbnail]] except for the display area, and wherein the remaining area is semi-transparent (pars. 0118-0121; 0187-0189; Figs. 1, 2A, 22B-22C; ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee’159 with the method/system of Gilra and Lee to provide a user with means for controlling a display of images and objects on screen.
Regarding claim 6, Gilra, Lee, and Lee’159 disclose the display apparatus according to claim 5.
Gilra and Lee further disclose the thumbnail (Gilra: col. 12, lines 2-5; Fig. 2; an image displays in a graphical user interface.  Lee: pars. 0310; Fig. 29; the indicator 2922is known as thumbnail)
Lee’159 further discloses [[the thumbnail]] show window comprises a first layer and a second layer, and the first layer is partially covered by the second 45Attorney Docket No. 16906-000149-US-COA layer; wherein the first layer is configured to display [[the thumbnail]] of the current display frame, and an area of the first layer that is not covered by the second layer corresponds to the blocked area in the thumbnail show window (Lee’159: pars. 0117-0121, 0160; Figs. 2A, 16A).  
art before the effective filling date of the claimed invention to combine the teachings of Lee’159 with the method/system of Gilra and Lee to provide a user with means for controlling a display of images and objects on screen.
Regarding claim 7, Gilra, Lee, and Lee’159 disclose the display apparatus according to claim 6. 
Lee’159 further discloses the second layer is set to be opaque or semi-transparent (Lee’159: pars. 0019, 0036, 0118-0120, 0123, 0125-0126, 0162; Figs. 2A, 2B, 17A; “transparency ‘0’ indicates an opaque state in which the image 292 is completely invisible.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee’159 with the method/system of Gilra and Lee to provide a user with means for controlling a display of images and objects on screen.
Regarding claim 8, Gilra, Lee, Lee’159 discloses the display apparatus according to claim 6. 
Lee further discloses the controller is further configured to: in response to a user input for enlarging or moving the media object, determine at least one of width, height and position of the display area in the thumbnail show window corresponding to the user input (pars. 0299-0300; Fig. 27); update at least one of attribute values for describing the width, height and position of the display area in page files of the second layer (pars. 0300; Figs. 27), according to the at least one of the width, height and position of the display area; (pars. 0299-0307; Figs. 27-28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra and Lee’159 to allow user can enlarge and rotation selected specific area of displayed content/media.
Regarding claim 9, Gilra, Lee, and Lee’159 disclose the display apparatus according to claim 8. 
Gilra and Lee further disclose the controller is further configured to: in response to a user input for rotating the media object (Gilra: col. 11; lines 40-50.  Lee: 0217-0218, 0273; Figs. 15 and 21; “an input for rotating a wheel toward an upper direction of the wheel key 2142.”  Lee: 0217-0218, 0273; Figs. 15 and 21; “an input for rotating a wheel toward an upper direction of the wheel key 2142” [a user can rotation the selected special image by using the external remote controller 2140]), determine a width and a height of a thumbnail to be rotated to, to make the width adapt to a height of the thumbnail show window (Lee: pars. 0299-0307; Figs. 27-28); update attribute values for describing the width and height of the thumbnail in page files of 46Attorney Docket No. 16906-000149-US-COA the first layer according to the width and height; refresh and display the first layer in the thumbnail show window according to the page files of the first layer (Lee: pars. 0241-0259, 0299-0300; Figs. 19, 27);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra and Lee’159 to allow user can enlarge and rotation selected specific area of displayed content/media.
Regarding claim 10, Gilra, Lee, and Lee’159 disclose the display apparatus according to claim 9.
Lee further discloses the controller is further configured to determine a width and a height of a thumbnail to be rotated to, to make the width adapt to a height of the thumbnail show window by: determining the width and height of the thumbnail to be rotated to, and determining the width and height of the display area in the thumbnail show window, to make a scaling proportion of the width and height of the display area be equal to a scaling proportion of the width and height of the thumbnail (Lee: pars. 0148, 0233-0234, 0241-0259, 0299-0300; Figs. 19, 27);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra and Lee’159 to allow user can enlarge and rotation selected specific area of displayed content/media.
  Regarding claim 11, Gilra, Lee, and Lee’159 disclose the display apparatus according to claim 6. 
Lee further discloses at least one direction indicator is further displayed on the second layer, wherein the at least one direction indicator is configured to indicate which direction the media object is able to move along (pars. 0217-0220, 0272-0274, 0278-0279; Figs. 13a-13c, 21, 27).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lee with the method/system of Gilra and Lee’159 to allow user can enlarge and rotation selected specific area of displayed content/media.
Regarding claims 16-20; claims 16-20 are directed to method associated with the system claimed in claims 5-11 respectively; Claims 16-20 are similar in scope to claims 5-11 respectively, and are therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Cherna et al., (US 9,569,078) is directed to a method/system for editing application that edits an image and cropping and straightening tool provides a user with a rotatable user interface (UI) item.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174